Citation Nr: 0738974	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected major depressive disorder.  


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980, March 1987 to March 1990, and April 1990 to May 
2003.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision.  

The veteran requested and was scheduled for a Board hearing 
in January 2006; however, he canceled his hearing in December 
2005.  See 38 C.F.R. § 20.704(e).  

A May 2005 Supplemental Statement of the Case (SSOC) 
increased the veteran's disability rating to 10 percent for 
his service-connected major depressive disorder.  

Inasmuch as a rating higher than 10 percent for the service-
connected major depressive disorder is available, and 
inasmuch as a claimant is presumed to be maximum available 
benefit for a given disability, the claim for higher ratings, 
as reflected on the title page, remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

In December 2006, the Board remanded the issue on appeal to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected major depressive disorder currently 
is shown to be productive of a disability picture that more 
nearly approximates that of an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 30 
percent, but not more for the service-connected major 
depressive disorder are met beginning on June 1, 2003.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9434 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2007, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the August 2007 Supplemental Statement of 
the Case (SSOC).  The Board notes that this appeal addresses 
the "downstream" issue of entitlement to an increased 
initial rating.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2007 letter together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The January 2007 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating, and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the December 2004 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in the January 2007 letter.  Further, 
the Board's decision herein denies the claim for increased 
initial rating, so no effective date is being assigned.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The veteran had 
VA examinations in January 2003 and April 2005. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected major depressive disorder.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

A July 2003 RO rating decision granted the veteran service 
connection and a noncompensable rating for his service-
connected major depressive disorder, effective on June 1, 
2003.  A May 2005 SSOC assigned an initial 10 percent 
disability rating for his service-connected major depressive 
disorder, effective June 1, 2003.  

The Board has accordingly considered the evidence of the 
severity of the veteran's symptoms since June 1, 2003, the 
effective date of the grant of service connection.  

At the January 2003 VA examination the veteran was noted to 
be having marital conflict.  There was no history of suicide; 
however, he did have anxiety with interviewing for jobs, as 
well as, low energy.  He stated that in the early morning he 
would awake but then fall back asleep.  

It was noted that his thought process was clear and he was 
alert and oriented.  The VA examiner diagnosed the veteran 
with depression that was in remission due to medication and 
counseling.  It was noted that the veteran had a positive 
response to his medication.  The VA examiner assigned the 
veteran a Global Assessment of Functioning (GAF) score of 80-
90.  

In June 2001, a private physician had stated that the veteran 
had dysphoric moods.  In the November 2001 private 
physician's note he stated that the veteran was on Effexor 
medication.  

At the veteran's April 2005 VA examination, it was noted that 
the marital conflict was a major stressor, and he was in 
weekly counseling for marital stress.  The veteran was on the 
medication Effexor.  While at work his mood would become 
anxious when he thought about going home.  

The veteran reported being depressed most of the day, and the 
examiner noted that it was related to psychosocial events.  
He had on and off difficulties with sleeping.  He was 
forgetful in context of distractibility.  The examiner noted 
that the veteran had depression with tension and anxious 
feelings.  

The veteran had a general euthymic mood with occasional 
depression in the context of psychosocial stressor.  He was 
diagnosed with depression that was part in remission and 
nearing full remission.   The examiner assigned the veteran a 
GAF score of 70-80.  

In an April 2007 VA treatment report, the health care 
provider noted that the veteran had poor eye contact and 
looked away most of the session.  It was noted that the 
veteran was on Effexor.  He had a sad mood and constricted 
effect.  The VA physician assigned the veteran a GAF score of 
65.  

The ratings for the service-connected major depressive 
disorder have been assigned under the provisions of 
Diagnostic Code (DC) 9434.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include major depressive disorder, are rated as 
follows:

A rating of 10 percent is assignable for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Comparing the veteran's complaint to the finding of the VA 
examinations and the VA treatment reports, as well as private 
treatment records, the Board finds that the service-connected 
disability picture more closely approximates the criteria for 
the application of a rating of 30 percent for the period of 
this appeal.  

The criteria for the 30 percent rating requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  

The VA physicians and private physicians reported 
manifestations that more nearly resemble these criteria: 
depressed mood, anxiety and chronic sleep impairment.  During 
the period of this appeal, the demonstrated symptoms have 
been shown to be subject to periods of remission and 
exacerbation .  

However, none of the symptoms are shown to produce an overall 
level of disablement consistent with an actual reduction in 
social and industrial adaptability consistent with the 
criteria for a higher rating (i.e., occupational and social 
impairment with reduced reliability and productivity or 
deficiencies in most area).  

Very few of the characteristic symptoms cited in the criteria 
are reported in the examinations, and none of those that are 
mentioned (such as difficulty in establishing and maintaining 
effective social relationships) are shown to contribute in 
any degree to occupational or social impairment.  The Board 
has also considered the assigned GAF scores during the course 
of the appeal.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

The Board notes that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

Given the facts in this case, the Board finds, after close 
review, that the service-connected major depressive disorder 
warrants a 30 percent rating, but not more.  



ORDER

An increased, initial rating of 30 percent, but not higher, 
for the service-connected major depressive disorder is 
granted, subject to the regulations controlling the award of 
VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


